Case 2:15-cv-04966-DOC-PLA Document 84 Filed 07/29/20 Page 1 of 2 Page ID #:866


                                               NOTE: CHANGES MADE BY THE COURT
   1
   2
   3
   4
   5
   6
   7
   8
   9
  10                        UNITED STATES DISTRICT COURT
  11                      CENTRAL DISTRICT OF CALIFORNIA
  12
  13   ANDRE JEFFERSON, an individual;           Case No. 2:15-cv-04966-DOC-PLA
       and HOWARD THOMPSON, an
  14   individual,                               Honorable David O. Carter
  15               Plaintiffs,                   ORDER RE: STIPULATED
                                                 PROTECTIVE ORDER
  16         v.
  17                                       Complaint filed:          May 6, 2015
       BETA OPERATING COMPANY, LLC, Removed:                         July 1, 2015
  18   dba BETA OFFSHORE, a Delaware       FAC filed:                October 21, 2019
       limited liability company; MEMORIAL SAC filed:                April 16, 2020
  19   PRODUCTION PARTNERS, LP, a
       Delaware limited partnership;
  20   AMPLIFY ENERGY CORP., a
  21   Delaware corporation; and DOES 1
       through 100, inclusive,
  22
                   Defendants.
  23
  24
  25
  26
  27
  28

                             ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:15-cv-04966-DOC-PLA Document 84 Filed 07/29/20 Page 2 of 2 Page ID #:867



   1                                        ORDER
   2         Having considered the papers and finding that good cause exists, the Parties’
   3   Stipulated Protective Order lodged on July 28, 2020, is granted as modified.
   4
   5         IT IS SO ORDERED.
   6
   7   DATED: July 29, 2020                          ______________________________
                                                     Hon. Paul L. Abrams
   8                                                 United States Magistrate Judge
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -2-
                             ORDER RE: STIPULATED PROTECTIVE ORDER
